Citation Nr: 9932664	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  96-16 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to an increased evaluation for status post 
meniscectomy and patellectomy of left knee, currently 
evaluated as 20 percent disabling.

4.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1967 to 
October 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from June 1995, September 1995, and October 
1995 rating decisions of the Detroit, Michigan, Department of 
Veterans Affairs (VA) Regional Office (RO).  The appellant 
subsequently moved and the Montgomery, Alabama, RO has 
retained jurisdiction.  In the June 1995 rating decision, the 
RO continued the 20 percent evaluation for status post 
meniscectomy and patellectomy of left knee.  The Board notes 
that in a November 1998 rating decision, the RO assigned a 
separate 10 percent disability evaluation for the status post 
meniscectomy and patellectomy of left knee under Diagnostic 
Code 5010.  See 38 C.F.R. Part 4, Diagnostic Code 5010 
(1998).  In the September 1995 rating decision, the RO denied 
a total rating for compensation based upon individual 
unemployability.  In the October 1995 rating decision, the RO 
denied service connection for psychiatric disorder, to 
include post-traumatic stress disorder.

In the June 1995 rating decision, the RO continued the 
10 percent evaluation for hypertension and continued the 
10 percent evaluation for status post patellectomy of the 
right knee with chondromalacia and traumatic arthritis.  The 
appellant perfected appeals as to these claims.  In an August 
1998 rating decision, the RO granted a 30 percent evaluation 
for hypertension and reclassified the disability as 
cardiovascular disease with hypertension and granted a 
20 percent evaluation for status post patellectomy of the 
right knee with chondromalacia and traumatic arthritis.  The 
RO issued a supplemental statement of the case that same 
month.  In a VA Form 21-4138, Statement in Support of Claim, 
the appellant stated, "Please be advised that I wish to 
continue my appeal on the issue of service connection for my 
service[-]connected [post-traumatic stress disorder] 
condition, an increased evaluation for my service[-]connected 
left knee condition and on the issue of a total evaluation 
due to my individual unemployability due to all my service[-
]connected conditions."  The RO construed this as a 
withdrawal of the claims for increased evaluations for 
hypertension and status post patellectomy of the right knee 
with chondromalacia and traumatic arthritis.  The Board 
agrees and considers these issues as no longer being on 
appeal.


FINDING OF FACT

The appellant has submitted evidence of a current medical 
diagnosis of post-traumatic stress disorder, reported 
inservice stressors alleged to have caused the post-traumatic 
stress disorder, and submitted medical evidence relating the 
current diagnosis of post-traumatic stress disorder to 
inservice events.  


CONCLUSION OF LAW

The appellant has submitted a well-grounded claim for service 
connection for post-traumatic stress disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.304(f) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has been diagnosed with post-traumatic stress 
disorder by several VA examiners.  In April 1995, the 
appellant underwent a VA psychiatric evaluation.  He reported 
that he had been assigned to burying dead bodies.   He stated 
that two of his best friends were killed-one of them had 
been blown up by a land mine and the other one had been shot 
in the head.  He stated that blood had splattered all around 
him.  The appellant stated that he was under constant rocket 
attack.  He stated that he did not get along with people and 
had dreams about Vietnam and his buddies being killed.  The 
VA examiner entered a diagnosis of post-traumatic stress 
disorder.

The Board notes that it views the issue of well-groundedness 
in a vacuum.  The appellant has submitted evidence of a 
current medical diagnosis of post-traumatic stress disorder, 
reported inservice stressors alleged to have caused the post-
traumatic stress disorder, and submitted medical evidence 
relating the current diagnosis to inservice events.

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(citing King v. Brown, 5 Vet. App. 19, 21 (1993)).  The VA 
examiner's determination that the appellant has post-
traumatic stress disorder based upon the inservice stressors 
that the appellant has described is sufficient to establish a 
well-grounded claim for service connection for post-traumatic 
stress disorder.  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997) (citing Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd 
per curiam, 78 F.3d 604 (Fed.Cir 1996) (table)); 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.304(f) (1998).


ORDER

The appellant's claim for service connection for post-
traumatic stress disorder is well grounded.



REMAND

Because the appellant has submitted a well-grounded claim for 
service connection for post-traumatic stress disorder, the 
duty to assist attaches.  38 U.S.C.A. § 5107(a).

The Board notes that the RO has not attempted to verify the 
appellant's stressor(s) with U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), which must be 
accomplished prior to adjudication of the claim for service 
connection for post-traumatic stress disorder.

In a March 1994 psychiatric report, the VA psychologist 
stated, "Combat exposure confirmed by VA records 
(computer)."  We have no idea what was reviewed by the 
examiner.

The Board finds that the appellant's claim for service 
connection for psychiatric disorder is inextricably 
intertwined with the appellant's claim for service connection 
for post-traumatic stress disorder.  It must be noted that 
the appellant was seen at a VA facility in December 1970, two 
months following his discharge from service.  The VA examiner 
stated that he felt that the appellant had paranoid 
personality or paranoid state.  The appellant underwent 
Minnesota Multiphasic Personality Inventory testing at that 
time, and a diagnosis of schizophrenic reaction was entered.  
Of record are current diagnoses of possible psychotic 
disorder versus severe dissociative experience; post-
traumatic stress disorder with psychosis; and psychotic 
disorder, not otherwise specified (rule out schizophrenia).  
The Board finds that a VA psychiatric evaluation must be 
conducted to determine whether the diagnosis of schizophrenic 
reaction within one year of the appellant's discharge from 
service is related to any of the current psychiatric 
diagnoses.

Additionally, the appellant underwent a VA "joints" 
examination in July 1998.  Such examination report is 
incomplete.  Specifically, the VA examiner answered questions 
that coincide with a worksheet, and the worksheet has not 
been associated with the claims file.  Therefore, the Board 
does not know what questions were asked.  For example, in the 
examination report, the answer to (B)(1) is "He claims 
all."  The answers to (B)(6) and (B)(7) are both "No."  
The answers to (B)(9), (B)(10), (C)(6), (C)(7), (C)(8), and 
(C)(9) are all "Not applicable."  There is no way for the 
Board to know as to what question the VA examiner referred.  
Thus, the RO must associate with the claims file the 
coinciding examination worksheet.

The Board is aware that the examination worksheets change 
from time to time; however, the RO must be aware that the 
Board does not have copies of the examination worksheets and 
such must be provided in the claims file so that the Board 
does not needlessly have to remand a claim to obtain the 
coinciding VA examination worksheets.  The Board of Veterans' 
Appeals has a duty to provide an explanation for the decision 
reached.  The Court has called such explanations "adequate 
reasons and bases".  Adequate reasons and bases cannot be 
established when the evidence is presented in this form.

The claim for a total rating for compensation based upon 
individual unemployability is held in abeyance.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should request from the 
appellant a statement containing as much 
detail as possible regarding the 
stressor(s) to which he was exposed 
during service.  He should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in Vietnam, 
duty assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
appellant should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events, allow the appellant reasonable 
time to respond, and inform him that 
failure to respond may result in adverse 
action.

2.  Regardless of the appellant's 
response, the RO should review the file 
and prepare a summary of all the claimed 
stressors.  This summary, the service 
personnel records, and all associated 
documents should be sent to USASCRUR, 
7798 Cissna Road, Springfield, Virginia, 
22150.  See VA MANUAL M21-1, Part VI, 
Paragraph 7.46 (1992).  USASCRUR should 
be requested to provide any information 
which might corroborate the appellant's 
alleged stressors.

3.  The RO is to associate a document 
with the claims file which indicates that 
combat exposure has been confirmed by VA 
records, to include computer records.  If 
combat exposure has not been confirmed, 
that must be stated.

4.  The RO should schedule the appellant 
to undergo a VA psychiatric evaluation.  
The examiner must be provided with the 
appellant's claims folder and must review 
the appellant's medical history.  The 
appellant is to undergo a psychological 
test.  Following the examination and the 
results of the psychological testing, the 
VA examiner is asked to state whether any 
of the current diagnoses of possible 
psychotic disorder versus severe 
dissociative experience; post-traumatic 
stress disorder with psychosis; and 
psychotic disorder, not otherwise 
specified (rule out schizophrenia) is 
related to the diagnosis of schizophrenic 
reaction made in December 1970.  The 
presence or absence of schizophrenia is 
to be confirmed or rejected.  The 
examiner should report his findings in a 
clear, comprehensive, and legible manner 
and should state upon what evidence in 
the record he bases the opinion.

5.  The RO must associate with the claims 
file the coinciding examination worksheet 
for the July 1998 "joints" examination.  
The appellant need not be reexamined.  
(However, if the exact worksheet is not 
reproducible, an adequate examination 
report must be created.)

6.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for service connection, which is not an 
original claim, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  Reference is made to M21-1, 
Part IV, paragraph 28.09(b)(3).  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  This serves as 
notification of the regulation.

7.  The appellant is placed on notice 
that he has a duty to submit evidence of 
a well-grounded claim for his claim for a 
total rating for compensation based upon 
individual unemployability.  Such 
evidence would consist of a competent 
opinion that the appellant's service-
connected disabilities render the 
appellant unemployable without regard to 
either his advancing age or the presence 
of any nonservice-connected disorders.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals






